DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 130, 158-159, 161 have been amended as requested in the amendment filed August 2, 2022. Following the amendment, claims 99, 102, 128-130, 147-150 and 152-166 are pending in the present application.

2.	Claims 99, 102, 128-130, 147-150 and 152-166 are under examination in the current office action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed August 2, 2022 has been considered and the references therein are of record.

Withdrawn Claim Rejections
4.	The provisional rejection of claims 99, 102, 128-130, 147-150, 152-156 and 159-166 as being unpatentable over the claims of U.S. Patent Application No. 16/138,761 is rendered moot because the ‘761 application has been abandoned.

Maintained Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 99, 102, 128-130, 147-150 and 152-166 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This written description rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see sections 9-11 of the 09/16/2020 Office action; pp. 7-12 of the 02/28/2020; and sections 5-7 of the 02/02/2022 Office action) and therefore will not be reiterated here. 
Response to Arguments
6.	In the response filed August 2, 2022, Applicant’s arguments are presented in three sections as follows, each of which will be addressed in turn: (A) the written description requirement has been satisfied at least by provision of a representative number of species of antibodies possessing the claimed characteristics; (B) the specification demonstrates that Applicant had possession of the claimed methods; (C) the Patent Trial and Appeal Board has recognized the distinction between claims drawn to methods and claims drawn to compositions with respect to the written description requirement.
(A)	Applicant argues that the Examiner has erroneously conflated the two alternatives for satisfying the written description requirement, i.e., the provision of either a sufficient number of representative species or a reasonable structure-function correlation. It is argued that at least sixteen antibodies are disclosed that exhibit the claimed functional features of being agonists in vitro when not plate-bound or clustered by a secondary antibody, and therefore the specification provides a sufficient number of representative antibodies.
	Applicant’s arguments have been considered but are not persuasive. In contrast to applicant’s assertions, the Office has indeed set forth reasoning why the limited number of antibody species disclosed in the instant application do not provide evidence of sufficient descriptive support of the genus of antibodies presently claimed. In particular and as stated previously, the Office has provided prior art references recognizing the extreme diversity of antibody sequences that can be generated against any particular antigen or epitope. See, for instance, Lloyd et al. (2009), Edwards et al. (2002) and Nair et al. (2002) (all cited previously).  Given this high level of unpredictability in the art, a correspondingly high number of diverse species representative of the genus of functionally-claimed antibodies would also be needed to satisfy the written description requirement. However, of the antibodies for which sequences are disclosed and which have the required agonist activity, the antibodies either have identical VH and VL HVR sequences (e.g., 3A7 and 7E5), or the HVR sequences have a high degree of similarity and can be defined by a handful of consensus sequences. 
It is the Office’s position that the limited disclosure of sixteen structurally-similar antibodies that exhibit the property of agonist activity in vitro when not plate-bound or clustered by a secondary antibody therefore does not adequately represent the high structural diversity of the claimed genus.  This conclusion is corroborated by the Court decision in Abbvie (Abbvie v Janssen, 759 F.3d 1285 (Fed. Cir. 2014)), in which Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions and which bound the target, but in no way allowed one to envisage the unique structure of a competitor’s (Centocor) antibodies which bound the same target but shared only 50% sequence similarity. 
	Additionally, as noted previously, not only must the claimed antibodies have the feature of having TREM2 agonist activity in vitro when not plate-bound or clustered by a secondary antibody, as well as possess additional functional features as recited in dependent claims, but they also must be effective for the treatment of a human being having Alzheimer's disease or spinal cord injury.  No such antibodies having all of these requirements are disclosed by the application as filed.  Further, no examples of human antibodies (as in claim 161) are provided by the instant specification; only murine antibodies are disclosed. The specification thus fails to provide an adequate number of structurally representative species within the functionally claimed, diverse genus of antibodies.
	Furthermore, the specification does not provide a reasonable structure-function correlation.  For example, some of the disclosed antibodies defined as having “antagonistic” effects in the in vitro assays comprise the same consensus HVR sequences as the agonist antibodies. Thus, there does not appear to be any correlation between the structure of the antibody and the ability to elicit an agonist effect on TREM2 activity in vitro.  As such, the specification does not provide sufficient data to evidence a well-established correlation between the structure of an antibody and its ability to function as a agonist in vitro when not plate-bound or clustered as claimed. 

(B)	Applicant asserts that the claims are not directed to an antibody composition, per se, but instead are drawn to methods. Applicant submits that unlike the prior art TREM2 antibodies that were “antagonists in solution”, the newly discovered and characterized antibodies, such as the 7E5 antibody, display agonist activity in vitro, and thus overcome the therapeutic limitations of existing anti-TREM2 antibodies. Pointing to the Examples in the instant specification, and in particular Examples 16 and 58 demonstrating the therapeutic administration of the 7E5 antibody, Applicant argues that they had possession of methods for treating Alzheimer's disease (AD) and spinal cord injury (SCI) by administering a TREM2 antibody as claimed.
	Applicant’s arguments have been considered but are not persuasive.  Applicant appears to be conflating the issue of enablement with that of written description. Notwithstanding that the simplified animal disease models used in Examples 16 and 58 are by no means equivalent to the complex and unpredictable effects encountered when treating a human subject having AD or SCI as claimed, the single murine 7E5 antibody used in these examples is not representative of the enormous genus of antibodies utilized by the claimed therapeutic methods.  Again, the antibodies as claimed are an essential part of the present therapeutic methods. Therefore, in order to have described the therapeutic method as claimed, applicant must reasonably demonstrate that they were in possession of the functionally-claimed genus of antibodies as of the filing date of the application. Yet as discussed above, the specification fails to establish a representative number of species to support the highly diverse genus of antibodies that are agonists in vitro when not plate-bound or clustered by a secondary antibody.
	To underscore how extremely insufficient the mere 16 disclosed antibodies are to support the claimed genus, it is noted that the term “a TREM2 protein” in claim 99 includes both wild-type and variant sequences (see [0144] of the specification). Thus, the claimed antibody that binds “a TREM2 protein” may bind not only wild-type TREM2, but also any variant of the TREM2 protein. This, in and of itself, represents an extremely broad genus of potential antibodies.  Moreover, even though certain in vitro testing assays are described by the specification, the claims are in no way limited to any particular technique to determine if an antibody is “an agonist in vitro when the antibody is not plate-bound or clustered by a secondary antibody”, and different techniques may elicit different results.  There is no degree or level of necessary “agonist” activity defined by specification or set forth in the claims; agonist activity can thus broadly be interpreted as a relative term depending on how the level of agonism is measured, scored or otherwise defined by each individual in vitro assay.   
	Accordingly, when the total breadth of the claims is considered, the genus of antibodies is immense. The limited structural diversity of the sixteen murine monoclonal antibodies disclosed by the specification therefore cannot reasonably support a therapeutic method that uses the vast genus of functionally-recited antibodies as claimed.

(C)	Applicant asserts that the Patent Trial and Appeal Board (the “Board”) in Ex parte Jayakrishna Ambati recognized that the distinction between claims drawn to methods and claims drawn to antibody compositions is an important consideration.  According to applicant, when applied to the present claims, the Board’s analysis in Ambati demonstrates that the presently claimed methods are sufficiently described. In particular, applicant asserts that the instant disclosure of sixteen antibodies far exceeds the disclosure in Ambati. Applicant further argues that the examiner’s analysis of Ambati fails to consider the limited disclosure in the Ambati application, which the Board concluded was sufficient to overcome the rejection for lack of written description. Finally, Applicant asserts that the Examiner’s application of Ambati is inconsistent with well-established law that written description support can be present in the prior art or (more commonly) provided by the applicant’s teachings in the disclosure.
	Applicant’s arguments have been considered but are not persuasive. Applicant’s characterization of Ambati is misguided in that the present case is distinguishable from the fact pattern in Ambati.  In Ambati, the Board stated: 
The claims at issue in this appeal are not directed to antibodies, per se, as they were in Centecor and Amgen. Rather, the rejected claims are directed to a method of using known antibodies to inhibit ocular angiogenesis. The inventors do not assert that the antibodies, themselves, are novel as they were asserted to be so in Centecor and Amgen. The Specification discloses that the antibodies to be used in the claimed method were known prior to the filing date of the application. (emphasis in original)

Thus, unlike in Ambati, the present methods use previously-undisclosed (i.e., unknown in the prior art) antibodies having novel functional characteristics.  The written description rejection in Ambati was overturned because the Board determined that the Examiner in that case had not sufficiently addressed what was disclosed in the specification with respect to the known prior art antibodies.  In the instant case, however, there are no prior art antibodies having the characteristics as claimed to draw upon to support the presently claimed genus of antibodies, and Applicant even attests to this fact in their response. 
Therefore, neither the prior art nor the instant disclosure (as discussed above) provide sufficient written description support of the presently claimed genus of TREM2 antibodies. The rejection is therefore maintained.  


Conclusion
7.	No claims are allowed.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649